DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Russia Federation on 4/10/2017. It is noted, however, that applicant has not filed a certified copy of the RU2017111944 application as required by 37 CFR 1.55.
It is noted that a copy of the PCT/RU2017/050129 document have been received.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism for feeding a plastic filament”, “mechanism for feeding a reinforcing fiber”, and “mechanism for cutting the reinforcing fiber” in claim 1; “mechanism for feeding a first plastic filament”, “mechanism for feeding a second plastic filament”, “mechanism for feeding a reinforcing fiber”, and “mechanism for cutting the reinforcing fiber” in claim 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 3, 10, 18, and 20 are objected to because of the following informalities:  
Claims 3, 10, 18, and 20, recite limitation of “the heating block”, while the respective parent claims direct to a “heating unit”.  It is believed that the terms have been used interchangeably in the specification, and it is further noted that the Figure 1 only teaches of a heating unit (1), see also page 5 of specification, wherein heater (8) and thermistor or thermocouple (9) are located within the heater unit.  Further, for example: Claim 10 directs of the “the heating block reinforcing fiber input channel” while in parent claim 1, said input channel of the reinforced fiber feeding channel is taught within the heating unit.  It assumed that heating block was to have been heating unit.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "feeding tubes for the reinforcing fiber" in line 1. There is insufficient antecedent basis for this limitation in the claim.  There is an issue as dependent claim 8 directs to a plural form for said element, see feeding tubes, and this conflicts with the only singular tube that is taught in the parent claim.  Note that it appears to be directed to two tubes, see elements 18, 19, from the instant specification, page 6, and Fig. 1.
Claim 18 recites the limitation “the reinforcing fiber feeding tubes” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 having a similar issue as set forth in claim 8 above, wherein claim 18 is dependent upon parent claim 11. 
Claims 3, 10, 18, and 20, recite limitation of “the heating block”, while the respective parent claims direct to a “heating unit”.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 3, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2016/0067928) in view of Mark (US 2017/0066187, see IDS).
In regards to claim 1, Mark ‘928 teaches of a printhead (for 3D printers, see abstract), with one embodiment (Fig. 2H), comprising: 
a mechanism 8, Fig. 2H (see also 8a, 8b of cutters taught at different locations, see Figs 1A, 1B, 1C, 9, 10) for cutting the reinforcing fiber, 
and of the heated unit (see nozzle 1500) having two input channels - a reinforcing fiber feeding channel (see reinforcing fiber 1502) and a plastic filament feeding channel (see plastic filaments 1504, 1506), and wherein the plastic filament feeding channel is connected to the reinforcing fiber feeding channel inside the heating unit, and the input reinforcing fiber feeding channel is arranged coaxially with the output reinforced plastic polymer channel (see Fig. 2H).

    PNG
    media_image1.png
    629
    803
    media_image1.png
    Greyscale

and a nozzle having an output channel for a reinforced plastic polymer, see Fig. 2H above.
Mark ‘928 does not teach of a mechanism for feeding a plastic filament, a feeding tube for the plastic filament, and of the heating unit (the nozzle of structure of Mark in Fig. 2H is silent on the specific means of heating the filaments). 
However, Mark ‘928 does teaches in another embodiment as seen in Fig. 1B of a heated conduit nozzle 10, 199, 1804, 714, the heating unit 1806 that uses a heater 715 thermistor or thermocouple 102 for the heater block nozzle 1802, [0112], and a mechanism 40, 42 for feeding a reinforcing fiber.  See also that the filaments are fed into the nozzle 10, 19 that is optionally heated, see [0082].  

 


    PNG
    media_image2.png
    601
    455
    media_image2.png
    Greyscale

Here, it would have been obvious for one of ordinary skill in the art to recognize and modify printhead of Mark ‘187 in Fig. 2H with the drive mechanism and heating unit as taught in Fig. 1B.  In the present case, all the claimed elements were known in the prior art of Mark and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

In regards to the feed tubes, Mark ‘187 teaches of various tubes that guides/feed the respective materials towards the nozzle printhead, see Fig. 13.  

    PNG
    media_image3.png
    595
    911
    media_image3.png
    Greyscale

Here, the tubes used as feeding tubes for the filaments are recognized as known elements in guiding within a printhead.  It would have been obvious for one of ordinary skill in the art to modify the printhead of Mark ‘928 with the feeding tube of Mark ‘187 as it aid in guiding the filament along.
In claim 1, it is noted that: 
“mechanism for feeding a plastic filament” in claim 1 corresponds to the “plastic filament feeding mechanism” of claim 7.
“mechanism for feeding a reinforcing fiber” in claim 1 corresponds to the “reinforcing fiber feeding mechanism” of claims 2-4, 8.
“mechanism for cutting the reinforcing fiber” in claim 1 corresponds to the “reinforcing fiber cutting mechanism” of claims 3, 4, 8.
In regards to claim 3, wherein the reinforcing fiber cutting mechanism is located between the reinforcing fiber feeding mechanism and the heating block and contains a stationary knife and a servo drive, which drives a movable knife. 
Mark ‘928 teaches the location of the cutting mechanism in Fig. 1B, and the movable knife 8A with servomotor, see Fig. 1B.  The arrangement of a movable knife in relation to a stationary portion (which would be seen as the stationary knife portion as it acts against the movable knife) can be seen in Fig. 2D, 2F-2H, and Fig. 2B, 1620.  

    PNG
    media_image4.png
    645
    1154
    media_image4.png
    Greyscale

Further, as seen of the cutting mechanism, the movable knife that moves perpendicular to the filament axis and the stationary knife portion.

    PNG
    media_image5.png
    426
    732
    media_image5.png
    Greyscale

In regards to claim 7, wherein the feeding tube for the plastic filament connects an output of the plastic filament feeding mechanism and the plastic filament feeding channel of the heating unit. 
In Mark ‘187, see Fig. 13.
In regards to claim 8, wherein the feeding tubes for the reinforcing fiber connect an output of the reinforcing fiber feeding mechanism to an input of the reinforcing fiber cutting mechanism and an output of the reinforcing fiber cutting mechanism to the reinforced fiber feeding channel of the heating unit. 
Note: It is interpreted that the claimed “feeding tubes for the reinforcing fiber” is directed to two tubes as set forth in elements 18, 19 from the instant specification, page 6, and Fig. 1.
In this regards, Mark ‘187 in Fig. 10 teaches of the feeding tube 72 that is located to connect between the moving mechanism and the cutting mechanism.  While, in Fig. 13 teaches of the feeding tube that is connected to feed into the heating unit.  The combination of the features, particularly in light of the arrangement of the filament feed from the moving mechanism to the cutting mechanism and then to the heating unit arranges wherein the feeding tubes are between the respective mechanisms.  It would have been obvious for one of ordinary skill in the art to modify the feeding tubes of Mark ‘928 in view of Mark ‘187 with the additional feeding tubes located at the respective locations as the plural effect in ensuring the filaments are guided through the system from the respective mechanisms.
In regards to claim 9, wherein the reinforcing fiber feeding channel has the diameter smaller than the diameter of the nozzle output channel. 
Note: “the diameter” of the first instance appears to be directed to the reinforcing fiber feeding channel, and “the diameter” of the second instance appears to be directed to the nozzle output channel.
See in Mark ‘928 in Fig. 2H, wherein the diameter of the reinforcing fiber feeding channel having a smaller diameter than the diameter for the output nozzle channel, 
In regards to claim 10, wherein a gap is present between the reinforcing fiber feeding tube and the heating block reinforcing fiber input channel. 
Mark ‘928 does not specifically teach of a gap.
Mark ‘187 teaches of a gap 62 and also teaching of a thermal spacer 66 between the hot melting nozzle 68 and the receiving tube 64, see [0175].  
It would have been obvious for one of ordinary skill in the art to modify the feeding tube and input channel of Mark ‘928 in view of the Mark ‘187 with the additional gap positioned as taught by Mark ‘187 to aid in reducing the heat transfer between the elements particularly from the heat unit element and adjacent elements, see also [0175] of Mark ‘187.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0067928) in view of Mark (US 20170066187) as applied to claim 1 above, and further in view of Mandel (US 10,456,968 B2).
In regards to claim 2, wherein the reinforcing fiber feeding mechanism contains an electric drive and driven rollers, between which the plastic filament passes. 
The Mark references do not specifically teach of an electric drive.

Mandel teaches in a printhead 108 for 3D printing, wherein the drive rollers 1342 used to drive the material filament 308, the drive rollers being controlled via DC electric motor (or electric drive), see Col. 14, lines 55-65.
.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2016/0067928) in view of Mark (US 20170066187) as applied to claim 1 above, and further in view of Suto (US 2017/0312808).
In regards to claim 4 (dependent upon claim 1), wherein the reinforcing fiber cutting mechanism is located between the reinforcing fiber feeding mechanism and the heating unit and contains a servo drive (see Mark ‘928, Fig. 1B and Mark ‘187, Fig. 10).
The Mark references fail to teach this particular cutting mechanism structure of “the axle of which is fitted with a movable knife, which is a circular cylinder with a groove made to a depth exceeding half the diameter of the cylinder”.
Pertaining to wire (or fiber) cutting, the Suto reference in [0064] teaches of: “The respective bending surfaces 1261 and 1262 may have different radii to facilitate flexibility in the wire bending operations performed by the bending machine 1200. By rotating the wire using the clamping mechanism 1220 the bending machine 1200 can selectively use either bending surface for any given bend. The inner surfaces of the cutting channel 1207 are preferably flat, and intersect to form a sharp edge 1268 at the 


    PNG
    media_image6.png
    716
    1012
    media_image6.png
    Greyscale

Here, the Suto reference teaches of a known alternate structure in cutting a wire in which the cylindrical 1282 accommodates for the wire to pass through, the interior movable knife portion 1206 having the groove or channel 1207.  Only the cutting portion is necessary within the interior of the cylinder as the edge 1268 engages the the edge 
It would have been obvious for one of ordinary skill in the art to modify the cutter mechanism of Mark ‘928 in view of Mark ‘187 with replacing of the cutter with the cutter mechanism taught by Suto as this is alternate configuration for cutting a fiber, as this is a substitution of one known element (cutter mechanism/knife) for another (cutter mechanism of Suto) to obtain predictable results (cutting of a fiber).
In regards to claim 5 (dependent upon claim 4), wherein the stationary knife is a tube with two holes - an inlet hole, and an outlet hole of larger diameter. 
	In regards Suto, the arrangement of the portion of the stationary knife would require the two holes in allowing the reinforcing fiber to pass through.  Here, Mark ‘928 in view of Mark ‘187 and Suto would have the inlet hole and outlet hole in accommodating the fiber to pass through.  The outlet hole having a larger diameter is noted as a change in size of one of the hole.
In regards to claim 6 (dependent upon claim 4), wherein the outer diameter of the movable knife is equal to the inner diameter of the stationary knife and the movable knife is installed inside the stationary knife by a sliding fit.
See the arrangement in Fig. 12C of Suto, wherein the element 1206 is in a slidable fit as the element can slide/rotate within the diameter of the stationary knife/cutter 1282.
Claims 11, 12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2016/0067928) in view of Mark (US 20170066187).
In regards to claim 11: The difference between claims 1 and 11, claim 11 includes feeding of a second plastic filament and the third input channel.  Wherein of the two nozzles, with one nozzle for the reinforced plastic polymer channel and the second nozzle for the pure plastic polymer (whereby this nozzle is connected only to one of the plastic filament feeding mechanisms.
The teachings as set forth in the rejection of claim 1 of Mark ‘928 in view of Mark ‘187 is applied for claim 11.
The Mark ‘928 reference does teach of two adjacent nozzles and the inlets of material flow into the nozzle 199 (which is heated to a controlled temperature, [0082]).  Mark ‘928 does not teach of one nozzle for the reinforced plastic polymer channel and second nozzle for pure plastic polymer.
  It is noted that in Mark ‘187 as set forth in Fig. 48, with the two nozzles that are both located upon the same arm 2200 with a continuous core filament nozzle 2204, see 2210, and a pure resin nozzle 2202, see 2208.  


    PNG
    media_image7.png
    477
    484
    media_image7.png
    Greyscale


Note:
“mechanism for feeding a first plastic filament” in claim 11 corresponds to the “first plastic filament feeding mechanism” of claim 16.
“mechanism for feeding a second plastic filament” in claim 11 corresponds to the “second plastic filament feeding mechanism of claim 17.
“mechanism for feeding a reinforcing fiber” in claim 11 corresponds to the “reinforcing fiber feeding mechanism” of claims 12, 13, 18
“mechanism for cutting the reinforcing fiber” in claim 11 corresponds to the “reinforcing fiber cutting mechanism” of claims 12, 13, 18.
In regards to claim 12, the limitation corresponds to claim 3.  See arguments above for claim 3.
In regards to claim 16, the limitation corresponds to claim 7, the difference between the claims are elements are now directed to first plastic filament feeding tube, first plastic filament feeding mechanism, and first plastic filament feeding channel.  See teaching of Mark ‘187 as the feeding tube is applicable to the respective feeding mechanism and feeding channel.
In regards to claim 17, the limitation corresponds to claim 7, the difference between the claims are elements are now directed to second plastic filament feeding tube, second plastic filament feeding mechanism, and second plastic filament feeding channel.  See teaching of Mark ‘187 as the feeding tube is applicable to the respective feeding mechanism and feeding channel.  It would have been obvious for one of ordinary skill in the art to modify Mark ‘928 in view of Mark ‘187 with a duplication of the elements of the respective feeding mechanism, feeding tube and feeding channel that is applied to the second plastic filament that enters into the second nozzle allowing for the formation of pure plastic polymer as this a readily known features that can replicated from the feeding to the first nozzle to be used in the second nozzle in feeding the materials in the printhead, which is an expected result.
In regards to claim 18, the limitation corresponds to claim 8.  See arguments above for claim 8.
In regards to claim 19, the limitation corresponds to claim 9.  See arguments above for claim 9.
In regards to claim 20, the limitation corresponds to claim 10.  See arguments above for claim 10.


Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2016/0067928) in view of Mark (US 20170066187) as applied to claim 12 above, and further in view of Suto (US 2017/0312808).
In regards to claim 13, the limitation corresponds to claim 4, see teachings above.
In regards to claim 14, the limitation corresponds to claim 5, see teachings above.
In regards to claim 15, the limitation corresponds to claim 6, see teachings above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/652,686 (reference application) in view of Mark (US 2016/0067928) in view of Mark (US 20170066187)
This is a provisional nonstatutory double patenting rejection.

The copending application claim 15 does not teach of the feeding tubes, and of the input reinforcing fiber feeding channel being coaxially with output reinforced plastic polymer channel.
In regards to the feeding tubes, see Mark ‘187, Fig. 10 and 13.
It would have been obvious for one of ordinary skill in the art to modify the printhead of the copending claim with the feeding tubes as taught by Mark ‘187 as it allows for guiding of the filament and fiber to the heating unit.
In regards to the input reinforcing fiber feeding channel being coaxially with output reinforced plastic polymer channel, see Mark ‘928, Fig. 2H.  It would have been obvious for one of ordinary skill in the art to further modify the printhead of the copending claim in view of Mark ‘187 with the input of the fiber feeding channel being coaxial with the output of the reinforced plastic polymer channel as taught by Mark ‘928 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.
Of note:
Brennan US10300659
Here, in Brennan, see Fig. 1 below, see also the diameter of the reinforcing fiber feeding channel having a smaller diameter than the diameter for the output nozzle channel, since the channel for the output accommodates not only the reinforcing fiber but also the melt flow from the now plasticized plastic filament.

    PNG
    media_image8.png
    792
    1027
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/EMMANUEL S LUK/Examiner, Art Unit 1744